10-4707-cv
         Knopick v. Metropolitan Life Insurance Co.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of January, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                         Chief Judge,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                         Circuit Judges.
11
12
13
14       DILLON A. KNOPICK, STEFANI L. KNOPICK,
15
16                                     Plaintiffs-Appellees,
17
18                      -v.-                                                10-4707-cv
19
20       METROPOLITAN LIFE INSURANCE COMPANY,
21
22                                     Defendant-Appellant,
23
24       ADSPACE NETWORKS, INC.,
25
26                                     Defendant.
27
28
29
 1   FOR APPELLANT:       ARIADNE STAPLES, Metropolitan Life Ins.
 2                        Co., New York, N.Y. (Clifford Scott,
 3                        Metropolitan Life Ins. Co., New York,
 4                        N.Y.; Christian J. Soller, Hodgson Russ
 5                        LLP, Albany, N.Y., on the brief).
 6
 7   FOR APPELLEES:       ASHLEY D. HAYES, Hancock Estabrook, LLP,
 8                        Syracuse, N.Y.
 9
10        Appeal from a judgment of the United States District
11   Court for the Northern District of New York (Hurd, J.).
12
13       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

14   AND DECREED that the judgment of the district court be

15   REVERSED. The case is REMANDED to the district court to

16   enter summary judgment in favor of Metropolitan Life

17   Insurance Company.

18       Appellant Metropolitan Life Insurance Company

19   (“MetLife”) appeals from a judgment of the United States

20   District Court for the Northern District of New York (Hurd,

21   J.), which granted Plaintiffs-Appellees Dillon and Stefani

22   Knopick’s (“Knopick Beneficiaries”) motion for summary

23   judgment.   We assume the parties’ familiarity with the

24   underlying facts, the procedural history, and the issues

25   presented for review.

26                              BACKGROUND

27       MetLife provided a group insurance policy to Adspace

28   Networks, Inc. (“Adspace”) to fund its ERISA-governed


                                     2
1    employee benefit plan. MetLife delivered the group insurance

2    policy to Adspace’s human resources director under cover of

3    a letter dated May 7, 2008; the group policy’s effective

4    date was April 1, 2008.   The group policy provided that

5    “[MetLife] . . . will pay the benefits specified in the

6    Exhibits of this policy subject to the terms and provisions

7    of this policy.”   JA 113 (emphasis added).    As is relevant

8    here, the group policy incorporated the Certificate of

9    Insurance (“the Certificate”), effective April 1, 2008,

10   which contained the substantive terms of the policy.

11       The Certificate stated that an employee would only be

12   insured for those benefits for which he was eligible, for

13   which he elected, and that were in effect.     It allowed an

14   employee to elect up to the lesser of $500,000 or five times

15   basic annual earnings in supplemental life benefits, with

16   $100,000 of those benefits going into effect without need to

17   provide any evidence of the employee’s good health (“Non-

18   Medical Issue Amount”).   For amounts elected over the Non-

19   Medical Issue Amount, the employee had to submit “evidence

20   of insurability” satisfactory to MetLife.     If MetLife

21   determined that the “evidence of insurability” provided by

22   the applicant was satisfactory, the supplemental life


                                   3
1    benefits in excess of the Non-Medical Issue Amount would

2    take effect on the date identified by MetLife in writing, so

3    long as the employee was actively at work on that date.

4        On April 1, 2008, Roger Knopick, an employee of

5    Adspace, filled out MetLife’s Enrollment Form for Group

6    Insurance; he requested $420,000 in supplemental benefits.

7    Because he elected benefits in excess of the Non-Medical

8    Issue Amount, Knopick completed MetLife’s Small Market

9    Medical Underwriting Form (“Statement of Health”).    He also

10   executed an authorization form permitting MetLife to obtain

11   his medical records and other personal information.

12   Although it is clear that Adspace sent Knopick’s paperwork

13   to Adspace’s New York office on the evening of April 3,

14   2008, and eventually on to MetLife, it is unclear exactly

15   when MetLife received that paperwork.

16         Knopick died on April 8, 2008.    The Knopick

17   Beneficiaries submitted claims for benefits in May 2008.

18   Adspace then sent the beneficiaries’ paperwork to MetLife on

19   June 3, 2008.   MetLife denied the Knopick Beneficiaries’

20   claims for benefits in excess of the Non-Medical Issue

21   Amount on the basis that MetLife had not approved Knopick’s

22   Statement of Health.



                                   4
1        The Knopick Beneficiaries sued MetLife in New York

2    State court to recover the benefits in excess of the Non-

3    Medical Issue Amount; MetLife removed the action to federal

4    court.   After a period of limited discovery, the Knopick

5    Beneficiaries moved for “judgment on the record,” and

6    MetLife cross-moved for summary judgment.

7        Judge Hurd construed the Knopick Beneficiaries’ motion

8    as one for summary judgment and granted it.   The court

9    determined that the appropriate standard of review of

10   MetLife’s decision to deny benefits was “abuse of

11   discretion” based on the court’s conclusion that “the Plan

12   gives MetLife discretion to determine eligibility for

13   benefits.”   In addition, Judge Hurd looked past the

14   certified administrative record, based on MetLife’s

15   “conflict of interest” and MetLife’s purportedly shoddy

16   review process.

17       Untethered from the certified administrative record,

18   Judge Hurd reviewed both the May 7, 2008 cover letter from

19   MetLife to Adspace informing Adspace of the effective date

20   of Adspace’s group coverage and a copy of the group policy.

21   Judge Hurd determined that the letter and group policy “must

22   be construed as writings from MetLife” accepting coverage



                                   5
1    for Knopick for the entirety of supplemental life benefits

2    for which he applied and providing an effective date of

3    April 1, 2008.    As a result, Judge Hurd found that MetLife’s

4    denial of the Knopick Beneficiaries’ claim for supplemental

5    life benefits in excess of the Non-Medical Issue Amount was

6    “arbitrary and capricious” and granted summary judgment in

7    favor of the Knopick Beneficiaries.       MetLife now appeals.

8                               DISCUSSION

9        This Court reviews a district court’s decision granting

10   summary judgment in an ERISA action de novo and generally

11   applies the same legal standard of review employed by the

12   district court.    McCauley v. First Unum Life Ins. Co., 551

13 F.3d 126, 130 (2d Cir. 2008).       “Summary judgment is

14   appropriate only where the parties’ submissions show that

15   there is no genuine issue as to any material fact and the

16   moving party is entitled to judgment as a matter of law.”

17   Id. (quoting Fay v. Oxford Health Plan, 287 F.3d 96, 103 (2d

18   Cir. 2002)).

19       A denial of benefits under an ERISA plan “is to be

20   reviewed under a de novo standard unless the benefit plan

21   gives the administrator or fiduciary discretionary authority

22   to determine eligibility for benefits or to construe the


                                     6
1    terms of the plan.”    Firestone Tire & Rubber Co. v. Bruch,

2    489 U.S. 101, 115 (1989).    Where the plan provides

3    discretionary authority to the fiduciary or administrator to

4    make certain determinations but does not provide blanket

5    discretion to construe other plan terms, we review those

6    determinations committed to the discretion of the fiduciary

7    or administrator to ensure that they are not arbitrary or

8    capricious; otherwise, we review the fiduciary or

9    administrator’s determinations de novo.    Fay, 287 F.3d at

10   104.    The district court may expand its review beyond the

11   administrative record, but only for good cause shown.       See,

12   e.g., DeFelice v. Am. Int’l Life Assurance Co. of N.Y., 112

13 F.3d 61, 66-67 (2d Cir. 1997); see also Zervos v. Verizon

14   N.Y., Inc., 277 F.3d 635, 646-47 (2d Cir. 2002).

15          We have concerns both as to whether Judge Hurd was

16   correct when he applied the arbitrary and capricious rather

17   than the de novo standard to review MetLife’s benefits

18   determination and as to whether he properly expanded the

19   scope of his review beyond the administrative record.

20   However, we do not resolve those concerns here, because even

21   under a de novo review where all of the documents extraneous

22   to the certified administrative record are considered,


                                    7
1    reversal of Judge Hurd’s grant of summary judgment to the

2    Knopick Beneficiaries is required.

3        A claim for benefits under ERISA is the assertion of a

4    contractual right.   See Feifer v. Prudential Ins. Co. of

5    Am., 306 F.3d 1202, 1210 (2d Cir. 2002).    When interpreting

6    an ERISA plan, this Court applies federal common law of

7    contract, which is often embodied by the “familiar rules of

8    contract interpretation,” which are in turn “informed by

9    state [contract] law principles.”     Lifson v. INA Life Ins.

10   Co. of N.Y., 333 F.3d 349, 352-53 (2d Cir. 2003) (per

11   curiam).   We review the plan as a whole and strive to give

12   terms their plain meanings.   Fay, 287 F.3d at 104.    On de

13   novo review, ambiguities in the plan—language that a person

14   of reasonable intelligence would find susceptible to more

15   than one interpretation—are construed in favor of the

16   beneficiary.   Id.

17       The crux of this case is whether MetLife stated, in

18   writing, that Knopick’s supplemental life benefits in excess

19   of the Non-Medical Issue Amount were in effect, as the

20   Certificate requires.   It did not.   The evidence in the

21   administrative record suggests that MetLife never determined

22   that Knopick was insurable.   Even if MetLife had received


                                   8
1    Knopick’s Statement of Health prior to Knopick’s death,

2    which is doubtful, it had not sent the Statement of Health

3    to underwriting before his death.1

4          The evidence extraneous to the certified administrative

5    record that Judge Hurd considered—the May 7, 2008 letter

6    from MetLife to Adspace’s director of human resources and

7    the enclosed group policy listing Adspace as

8    policyholder—does not suggest otherwise.              Judge Hurd

9    incorrectly concluded that because the letter and

10   accompanying group policy failed to distinguish between the

11   Non-Medical Issue Amount and supplemental life benefits

12   exceeding that amount, MetLife effectively stated in writing

13   that all of the coverage Knopick applied for was effective

14   on April 1, 2008.       Putting aside the fact that Judge Hurd

15   appears to have conflated the group policy with the

16   Certificate, that reading of the May 7, 2008 cover letter

17   and enclosures is unreasonable.            The May 7, 2008 materials

18   reflect only that Adspace’s group policy was in effect as of

19   April 1, 2008; they do not constitute MetLife’s statement,

20   in writing, that Knopick’s supplemental life benefits in

21   excess of the Non-Medical Issue Amount were in effect.


           1
            We note that the record contains no suggestion that Adspace or MetLife
     intentionally delayed in fulfilling its obligations under the Plan.

                                           9
1       For the foregoing reasons, the judgment of the district

2   court is hereby REVERSED.   The case is REMANDED to the

3   district court to enter summary judgment in favor of

4   MetLife.

5
6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk




                                  10